ACCEPTED
                                                                                        05-15-00360-CR
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                    6/3/2015 8:03:29 PM
                                                                                             LISA MATZ
                                                                                                 CLERK

CAUSE NO. 05-15-00360-CR

IN THE                                                                 FILED IN
                                                                5th COURT OF APPEALS
COURT OF APPEALS                                                    DALLAS, TEXAS
FIFTH DISTRICT OF TEXAS                                         6/3/2015 8:03:29 PM
AT DALLAS                                                             LISA MATZ
                                                                        Clerk

***************************************

KENNETH CONNORS,
                                              Appellant
                                   v.
                           THE STATE OF TEXAS

                ***************************************

      MOTION TO EXTEND TIME FOR FILING APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW Kenneth Connors, Appellant herein, and respectfully submits

this his Second Motion to Extend Time for Filing Appellant’s Brief pursuant to the

provisions of TEX. RULE. APP. 38.6 (d) and in support thereof would show the Court

as follows:

                                        I.

      The brief is currently due to be filed on May 22, 2015.

                                        II.

      Appellant requests an extension of 12 days to June 3, 2015.

                                       III.

      Over the last several days counsel has been experiencing massive computer
failures which have now, hopefully, been resolved. The Brief is being tendered with

this Motion.

                                        III.

      One previous extension motions has been presented or granted.

               WHEREFORE, for the foregoing reasons appellant through counsel,

respectfully requests that this Honorable Court grant this motion.

                                      Respectfully submitted,

                                      /S/ Lawrence B. Mitchell
                                      LAWRENCE B. MITCHELL
                                      SBN 14217500
                                      P.O. Box 797632
                                      Dallas, Texas 75379
                                      Tel. No.: 214.870.3440
                                      E-mail: judge.mitchell@gmail.com
                                      Attorney for Appellant

                         CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that a true and correct copy of the

foregoing brief is being served on the attorney for the Sate of Texas, Lori Ordiway

by e-mail at lori.ordiway@dallascounty.org on this the 3rd day of June, 2015.


                                               /s/ Lawrence B. Mitchell
                                               LAWRENCE B. MITCHELL